Name: Commission Regulation (EEC) No 1331/80 of 30 May 1980 fixing the rate of the aid for peas and field beans used in the feeding of animals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 135/28 Official Journal of the European Communities 31 . 5. 80 COMMISSION REGULATION (EEC) No 1331/80 of 30 May 1980 fixing the rate of die aid for peas and field beans used in the feeding of animals to the information at present available to the Commis ­ sion that the amount of the subsidy at present in force should be altered as shown in Article 1 of this Regula ­ tion, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1119/78 of 22 May 1978 laying down special measures for peas and field beans used in the feeding of animals (*), and in particular Article 2 (5) thereof, Whereas the amount of the aid referred to in Article 2 of Regulation (EEC) No 1119/78 was fixed by Regula ­ tion (EEC) No 509/80 (2), as last amended by Regula ­ tion (EEC) No 1062/80(3); Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 509/80 HAS ADOPTED THIS REGULATION : Article 1 The aid referred to in Article 2 of Regulation (EEC) No 1119/78 is fixed at 8.596 ECU per 100 kilograms. Article 2 This Regulation shall enter into force on 1 June 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 May 1980. For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 142, 30. 5. 1978, p. 8 . (2) OJ No L 58, I. 3 . 1980, p. 38. (&gt;) OJ No L 113, 1 . 5. 1980, p. 28 .